Citation Nr: 1758574	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for peripheral neuropathy as a result of VA care or treatment.

2.  Entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for a psychiatric disorder on a secondary basis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues currently on appeal were previously before the Board in August 2012, at which point they were remanded for further development.  

In January 2015, the Board issued a decision that denied the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for peripheral neuropathy, to include compensation under the provisions of 38 U.S.C. § 1151.  The Veteran appealed the January 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the Joint Motion for Remand filed by the representatives of both parties, vacating the Board's decision regarding these issues, and remanding the claim to the Board for further proceedings consistent with the joint motion.  That part of the January 2015 Board decision that denied entitlement to service connection for a disability manifested by tinnitus and vertigo, to include entitlement to compensation under the provisions of 38 U.S.C. § 1151, was not appealed to the Court, and thus it remains undisturbed and is not before the Board.

The Board remanded the claims in March 2016 and March 2017, and they have been returned to the Board for adjudication.

The Board observes that the Veteran has consistently contended that his peripheral neuropathy is due to the Cisplatin chemotherapy treatment administered by a VA facility.  Additionally, the Veteran contends his psychiatric disorder is the result of his medical problems that include peripheral neuropathy.  See VAOPGCPREC 8-97 (Feb. 11, 1997), 62 Fed. Reg. 15567 (1997) (Compensation under 38 U.S.C. § 1151 is to be paid "as if" service connected; however, neither 38 U.S.C. § 1151 nor 38 C.F.R. § 3.310 authorizes an award of service connection for an original section 1151 disease or injury or for any secondary condition that was caused or aggravated by an original section 1151 disease or injury).  As such, the Board has rephrased the issues as regards the psychiatric disorder as listed on the title page.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the October 2017 Supplemental Statement of the Case (SSOC).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy is not shown to have been caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA, or to have been caused by an event not reasonably foreseeable.

2.  The Veteran has not established entitlement to compensation for a disease or injury under 38 U.S.C. §1151, so entitlement to compensation on a secondary basis for an acquired psychiatric disorder cannot be established.

3.  The Veteran's acquired psychiatric disorder is not etiologically related to his active duty service.


CONCLUSION OF LAW

1.  The criteria for entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for peripheral neuropathy as a result of VA care or treatment have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2017); VAOPGCPREC 8-97 (Feb. 11, 1997), 62 Fed. Reg. 15567 (1997).

2.  The criteria for entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for an acquired psychiatric disorder on a secondary basis have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.361, 17.32 (2017); VAOPGCPREC 8-97 (Feb. 11, 1997), 62 Fed. Reg. 15567 (1997).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R.   §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  The VA fulfilled this duty in its August 2006 and October 2009 letters to the Veteran.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has also been afforded an adequate examination on the issues of entitlement to compensation under 38 U.S.C.A. § 1151, and entitlement to service connection on a direct basis for an acquired psychiatric disorder.  VA provided the Veteran with mental health disorders examinations in August 2010 and October 2012.  The Veteran was also provided with VA examinations regarding his section 1151-claim in October 2012, and July 2016.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy and entitlement to service connection on a direct basis for an acquired psychiatric disability.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Peripheral Neuropathy pursuant to 38 U.S.C.§ 1151

The Veteran asserts that his peripheral neuropathy results from the use of a chemotherapy drug containing Cisplatin.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C. § 1151.

The first element of a claim under 38 U.S.C. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Preliminarily, the Board notes that the Veteran asserts that his peripheral neuropathy was caused by his chemotherapy treatment in August 1985, which took place approximately 9 years after his separation from active duty service.

VA treatment records show that the Veteran underwent chemotherapy treatment using the drug Cisplatin in August and September of 1985.  The Veteran signed an informed consent document which listed the drugs to be used in his chemotherapy.  The informed consent contained the name of the drugs to be used, the expected benefits, the alternatives, and the known risks of the drugs.  The known risks for the Cisplatin drug were stomach upset, decreasing the kidney's ability to handle the body's wastes, decrease of the blood cells produced in bone marrow, loss of taste, allergic reactions, loss of muscle or nerve function which may cause weakness or numbness similar to having one's hand "fall asleep," and may be associated with some clumsiness of movement.  (See Patient Consent Form, signed by the Veteran in August 1985).

Shortly after his chemotherapy treatments, the Veteran developed peripheral neuropathy.

Based on the evidence of record, there is no question regarding whether the Veteran's peripheral neuropathy was caused by his VA treatment.  Instead, the question to be answered is whether this disability was reasonably foreseeable or was the result of some fault of the VA.

In October 2012 the Veteran was afforded a VA examination.  The examiner provided the following opinion and rationale: In 1985 veteran was diagnosed with testicular cancer and underwent a left orchiectomy followed by chemotherapy utilizing Cisplatin which is extremely effective against testicular cancer.  Based on Veteran's statements he completed 2 months of chemotherapy out of a 4 month regime.  The Veteran has been diagnosed with a chemotherapy induced peripheral neuropathy.  While chemotherapy induced neuropathy is not anticipated it is still a well-known risk factor when utilizing chemotherapy agents.  This does not represent an additional disability but a potentially expected side effect.  Upon review of the case, I can see no evidence for carelessness, negligence or lack of proper skill, error in judgment or similar instance of fault on the part of the medical personnel providing the care.

In January 2013 the VA examiner provided an addendum opinion.  The examiner noted: It is at least as likely as not the veteran's peripheral neuropathy is caused by or a result of Cisplatin used to treat testicular cancer.  Upon review of the case, I can see no evidence for carelessness, negligence or lack of proper skill, error in judgment or similar instance of fault on the part of the medical personnel providing the care.

In July 2016, a VA examiner reviewed the Veteran's record and opined that assuming the Veteran did in fact receive cisplatin containing chemotherapy, the Veteran's peripheral neuropathy was a reasonably foreseeable outcome of the cisplatin therapy.  Neuropathy is a known complication of cisplatin chemotherapy.  The VA examiner cited to studies showing that the peripheral nervous system can be vulnerable to the toxic action of several drugs since it is not protected as effectively as the central nervous system from noxious exogenous agents.

The VA examiners' opinions and rationale provide highly probative medical evidence against the Veteran's claim.

The most probative evidence of record shows that although the Veteran does have peripheral neuropathy as a result of his chemotherapy treatment, this disability was reasonably foreseeable and was not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA.  The Veteran signed an informed consent document prior to being administered the Cisplatin chemotherapy treatment in August 1985 that listed one of the complications to be loss of nerve function which may cause weakness or numbness.

In conclusion, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the claim, and entitlement to compensation under section 1151 for peripheral neuropathy must be denied.

Acquired Psychiatric Disorder on a Secondary Basis pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310.

The Veteran contends that his acquired psychiatric disorder is caused by medical problems that peripheral neuropathy.

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

Accordingly, pursuant to the provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, compensation may be awarded in the same manner "as if" service connected, for any secondary condition that was caused or aggravated by an original section 1151 disease or injury.  VAOPGCPREC 8-97 (holding that disability compensation may be paid, pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for disability which is proximately due to or the result of a disability for which compensation is payable under section 1151).

In this case, the Veteran is neither eligible for nor entitled to compensation that is payable pursuant to 38 U.S.C. § 1151 for his peripheral neuropathy.  Accordingly, entitlement to compensation, pursuant to the provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for an acquired psychiatric disorder claimed as secondary to an original section 1151 disease or injury is not warranted and must be denied due to a lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Acquired Psychiatric Disorder on a Direct Basis

A review of the Veteran's service records shows that he was afforded a mental health evaluation in September 1976, just before separation from active duty service.  The request for a consultation noted that the Veteran had "very serious anxiety re. ability to function in Navy."  

The examiner diagnosed an immature personality disorder and noted that he doubted "any type of counseling will be effective."

The examiner noted that on mental status examination the Veteran was "alert, cooperative and fully oriented" and that he "had no insight or judgment regarding his problems."  The examiner noted that the Veteran took "no responsibility for his difficulties and in a naive and immature manner felt 'everything will be OK' if he gets out of the Navy."  The examiner concluded that the Veteran "was not mentally or physically ill."

A review of post-service VA treatment records shows occasional notations of depression and anxiety, in particular in relation to his nonservice related health problems.

In August 2010 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner diagnosed generalized anxiety disorder and noted that she could not "resolve this issue without resort to mere speculation in its relationship to Veteran's military service."

The Veteran was afforded another VA examination in October 2012.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner diagnosed anxiety disorder due to a general medical condition.  Regarding the Veteran's diagnosis of "immature personality disorder" during his active duty service, the examiner noted that "no such psychiatric personality disorder exists."  The examiner opined that the diagnosis was a misdiagnosis.  The examiner noted that "he was 17 years old at the time of his diagnosis and wanted out of the military.  His age alone is reason for his impulsivity and poor judgment at that time."

With regard to his current diagnosis, the examiner noted: Since the beginning of his health problems, Veteran has been diagnosed with several different mood disorders including Generalized Anxiety Disorder, Major Depressive Disorder, and Anxiety Disorder.  These diagnoses can better be subsumed under the diagnosis of Anxiety Disorder due to a General Medical Condition.  His current symptoms of depression and anxiety are due to his many serious medical problems and financial worries.  It is the opinion of this examiner that Veteran's current Anxiety Disorder due to a General Medical Condition is not related to his military service.

The examiner's opinion provides highly probative evidence against the claim.

Although the Veteran may sincerely believe that his acquired psychiatric disorder is related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of an acquired psychiatric disorder.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Simply stated, the best evidence in this case provides evidence against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy as a result of VA care or treatment is denied.

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 and 38 C.F.R. § 3.310 for a psychiatric disorder on a secondary basis is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


